DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


1. Formal Matters
A.	In the response dated 7/28/22, Applicants elected the species of inhibitor of gene expression. However, upon further consideration, all species have been examined. 

B.	Claims 1-4, 9 and 10 are pending and are the subject of this Office Action.




2. Specification
A.	The specification is objected to since the Brief Description of the Figures (Figures 1-7) should be amended to initially reflect the panels. In other words, “Figure  1 - ” should be amended to, for example, “Figures 1A-1B - ” or “Figures 1A-B – ”. The use of “a” and “b” later in the description may be retained. Furthermore, though not incorrect, it is noted that the Figures recite both capital and lower-case letters, whereas the Brief Description used lower case.

B.	The listing of references on pages 31-34 of the specification is not a proper information disclosure statement. 37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper." Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

C.	If applicable, the first line of the specification should be updated to reflect the status (e.g. “now U.S. Patent No.”, or “now abandoned”) of any parent applications. Similarly, though none could be found, any U.S. or Foreign Applications cited in the specification which have since issued should be updated with the corresponding Patent No.

D.	Though no issues could be found, Applicant is advised that embedded hyperlinks and/or other forms of browser-executable code are impermissible and require deletion. The attempt to incorporate subject matter into the patent application by reference to a hyperlink and/or other forms of browser-executable code is considered to be an improper incorporation by reference. See MPEP 608.01(p), paragraph I regarding incorporation by reference. It is noted that the recitation of “www.” alone, as opposed to “http://www.”, is also active and should not be used.  

E.	Though no issues could be found, trade names or marks used in commerce should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.

F.	Though no issues could be found, according to 37 CFR 1.821(d) (MPEP § 2422), where the description or claims of a patent application discuss a sequence listing that is set forth in the "Sequence Listing" in accordance with paragraph (c) of this section, reference must be made to the sequence by use of the assigned identifier, in the text of the description or claims, even if the sequence is also embedded in the text of the description or claims of the patent application.

H.	The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicants’ cooperation is requested in correcting any errors of which Applicants may become aware.




3. Claim Objections
A.	Claim 3 is objected to since there is a space after “anti-“.

B.	Claim 10 is objected to. While arguably a lack of antecedent basis, it is suggested that, in part (ii), “the candidate” be amended to “a candidate”.

4. Claim Rejections - 35 USC § 112(a) – scope of enablement
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.



	Claims 1, 2, 4, 9 and 10 are rejected under 35 U.S.C. 112, first paragraph, because the specification, while being enabling for antibodies and antisense oligonucleotides and, arguably, aptamers, does not reasonably provide enablement for nucleases, ribozymes or small organic molecules. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make the invention commensurate in scope with these claims.
In In re Wands, 8USPQ2d, 1400 (CAFC 1988) page 1404, the factors to be considered in determining whether a disclosure would require undue experimentation include (1) the quantity of experimentation necessary, (2) the amount of direction or guidance presented, (3) the presence or absence of working examples, (4) the nature of the invention, (5) the state of the prior art, (6) the relative skill of those in the art, (7) the predictability or unpredictability of the art, and (8) the breadth of the claims.
The breadth of the claims is excessive with regard to claiming methods of treating using nucleases, ribozymes or small organic molecules. Applicants only provide guidance and working examples of anti-EELA2A antibodies and antisense. There does not appear to be any guidance or working examples of the use of nucleases, ribozymes or small organic molecules in any treatment.
Furthermore, it is not predictable to one of ordinary skill in the art how to use nucleases or ribozymes in the treatment of any of the diseases in claim 1, either how to effectively administer such a nuclease or ribozyme, nor for how such a molecule would be able to inhibit ELA2A. Furthermore, Applicants do not provide any guidance or working examples of any small molecules, let alone a genus, which would be able to act as claimed.
These factors lead the Examiner to hold that undue experimentation is necessary to practice the invention as claimed.
	
	
5. Claim Rejections - 35 USC § 112(a) – written description
	Claims 1, 2, 4, 9 and 10 are rejected under 35 U.S.C. 112, first paragraph, as containing subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention.
These are genus claims. The claims read on methods of treating using any ELA2A inhibitor. However, the specification only provides adequate written description of antibodies and antisense oligonucleotides. It would appear in claim 9 that aptamers and siRNA would be described based on the ELA2A sequence. However, there does not appear to be adequate written description of nucleases or ribozymes – at least not for use in vivo. Similarly, no small organic molecules are described. Other than the fact that the compounds are inhibitors of ELA2A, the specification and claims do not indicate what distinguishing attributes are shared by the members of the genus. Thus, the scope of the claims includes numerous structural variants, and the genus is highly variant because a significant number of structural differences between/among genus members is permitted. The specification and claims do not provide any guidance as to what changes should be made. Structural features that could distinguish compounds in the genus from others in the protein/enzyme and small organic molecule class are missing from the disclosure. No common structural attributes identify the members of the genus. 
The general knowledge and level of skill in the art do not supplement the omitted description because specific, not general, guidance is what is needed. Since the disclosure fails to describe the common attributes or characteristics that identify members of the genus, and because the genus is highly variant, antibodies and the antisense oligonucleotides recited in the specification (and arguably aptamers), alone. are insufficient to describe the genus. One of skill in the art would reasonably conclude that the disclosure fails to provide a representative number of species to describe the genus. Thus, Applicant was not in possession of the claimed genus at the time the invention was made.






6. Prior Art of Interest Not Relied Upon
	Vernolle teaches protease inhibition, including elastase, as a possible therapeutic strategy for GI diseases.

7. Conclusion
A.	Claims 1, 2, 4, 9 and 10 are not allowable.

B.	Claim 3 is objected to since it depends from a rejected base claim, but is otherwise allowable.





Advisory information
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT S LANDSMAN whose telephone number is 571-272-0888.  The examiner can normally be reached M-F 8 AM – 6 PM (eastern).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama, can be reached at 571-272-2911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/ROBERT S LANDSMAN/Primary Examiner, Art Unit 1647